867 F.2d 615
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re George L. KARAPINKA, Petitioner.
Misc. No. 222.
United States Court of Appeals, Federal Circuit.
Nov. 18, 1988.

Before MARKEY, Chief Judge, and MAYER and MICHEL, Circuit Judges.
MAYER, Circuit Judge.

ORDER

1
George L. Karapinka petitions for writ of mandamus to direct the United States District Court for the Western District of Pennsylvania to vacate its November 23, 1987 dismissal order and to proceed on the merits.


2
Karapinka states that he appealed the district court's dismissal order to the Third Circuit and that the Third Circuit affirmed the judgment of the district court on April 29, 1988.  Now, arguing that the Third Circuit lacked jurisdiction, Karapinka seeks to have this court review the district court's dismissal order also.


3
Karapinka misunderstands the nature of the remedy of mandamus.  In exceptional circumstances mandamus may be used to review nonappealable, interlocutory orders, that is, orders that are issued during the course of a district court proceeding.  Once a final judgment is entered, the case is reviewed in the context of an ordinary appeal.  Here, a final judgment was entered and an appellate court reviewed the final judgment.  Mandamus may not be invoked in an effort to have another appellate court review the same judgment.


4
Accordingly,

IT IS ORDERED THAT:

5
Karapinka's petition for writ of mandamus is denied.